The petition for writ of mandamus and/or prohibition filed by the Secretary of the State of California is construed as a notice of appeal and a motion for summary reversal of the district court’s order of November 4, 1988. The application for writ of prohibition filed by the Registrar for the County of Santa Clara is also construed as a notice of appeal and a motion for summary reversal. These appeals are consolidated. The district court’s order of November 4, 1988 is directly appealable as the grant of a preliminary injunction because the order was entered after a hearing at which all parties were represented. 28 U.S.C. § 1292(a)(1).
The court has reviewed the affidavits and memoranda filed by the parties both in the district court and in this court and has heard oral argument by telephone. There is no evidence, thus far presented, that California Elections Code section 14402 and section 15346 have been, or will in this election be, enforced rigidly or in a manner that unduly restricts the ability of language minority groups to vote. On this record, and at this late date, it was an abuse of discretion for the district court to enjoin all enforcement of these statutes.
The order of the district court is REVERSED. In so reversing, we express no opinion on the ultimate merits of plaintiff’s complaint which may be subject to further proceedings in the district court.
A certified copy of this order sent to the district court shall act as and for the mandate of this court.